DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartig et al. (US 2012/0190554 A1).
In regards to claim 1, Hartig discloses, in figure 1, an electrical power system (Fig. 1) for a watercraft (1; Par 0027), comprising: a first electrical power plant (12) configured to operate in one of a variable frequency mode to output variable frequency power to a first electrical network (10; Par 0028) and a fixed frequency mode to output fixed frequency power (output of 15) to a second electrical network (3; Par 0029); a first electrical load (11) including a first high temperature superconductor (HTS) motor connected to the first electrical network (10) to provide propulsion for the watercraft (Par 0031); a second electrical load (16) connected to the second electrical network (3; Par 0030); and a controller (21) configured to selectively connect the first electrical power plant (12) to the first electrical network (10) and to operate the first electrical power plant (12) in a variable frequency mode to output variable frequency power to power the first HTS motor (11; Par 0028) and to selectively connect the first electrical power plant (12) to the second electrical network (3) and to operate the first electrical power plant (12) in a fixed frequency mode to output fixed frequency power (output of 15) to power the second electrical load (16; Par 0029-0030).
In regards to claim 4, Hartig discloses, in figure 1, the electrical power system of claim 1, wherein the first electrical power plant (12) includes at least one high inertia HTS generator (Par 0033).
In regards to claim 5, Hartig discloses, in figure 1, the electrical power system of claim 4, wherein the first electrical power plant (12) includes at least one gas turbine, steam turbine, or diesel engine prime mover (Par 0027) interconnected to the at least one high inertia HTS generator (12; Par 0027, 0033).
In regards to claim 9, Hartig discloses, in figure 1, the electrical power system of claim 1, wherein the watercraft (1) is one of a ship or a submarine (Par 0024, 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hartig et al. (US 2012/0190554 A1) in view of Levedahl et al. (US 5,684,690).
In regards to claim 2, Hartig discloses, in figure 1, the electrical power system of claim 1, but does not disclose wherein the second electrical load includes at least one of an electric weapons system and a ship service system.
However, Levedahl discloses, in figure 1, wherein the second electrical load (16 as discussed in Hartig) includes at least one of an electric weapons system (22) and a ship service system (26; Col 3, lines 6-32).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartig to incorporate the teachings of Levedahl by including wherein the second electrical load includes at least one of an electric weapons system and a ship service system in order to provide minimum fuel consumption without requiring wave-shaping solid-state controls, except for smaller loads such as motors in the ship-service system (Levedahl; Col 2, lines 33-37).
Allowable Subject Matter
Claims 3, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842